Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant’s amendment to the specification has been considered and entered for the record. 


Reasons for Allowance
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: For claim 1, the prior art fails to teach or fairly suggest a method for preparing a thrombin serum that includes using 
The closest prior art is O’Shaughnessey et al. (US 2014/0271870 A1) which discloses a device for treating pain with protein solutions that includes a device with an inlet (inlet 330) an outlet (outlet 335) and a filter for carrying beads (filter 345, beads 350; [0116]).  However, the beads are not contained within a cage or surrounded by an inner wall and are held in place by the filter and side wall of the container.  
The next closest prior art is Wilkinson et al. (US 2009/0105611 A1) which discloses a tissue containment system that includes a cage and a cap with an inlet and outlet port.  However, Wilkinson does not disclose an inlet that is located radially outward form the cage and that delivers the fluid between the inner wall of the container and the outer wall of the cage.  
The next closest prior art is Hicks (GB 2,433,219 A) that discloses a hollow filter with beads.  However, Hicks does not disclose an inlet that is located radially outward form the cage and that delivers the fluid between the inner wall of the container and the outer wall of the cage.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.